Order entered June 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00841-CV

                              IN RE CHELSEA DAVIS, Relator

                 Original Proceeding from the 254th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-13-19281


                                      No. 05-14-00846-CV

                              IN RE CHELSEA DAVIS, Relator

                 Original Proceeding from the 162nd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-1240

                                           ORDER
       Before the Court is relator’s petition for writ of mandamus, in which relator complains of

various orders of the trial judge of 162nd Judicial District Court of Dallas County, Texas and the

associate judge of the 254th Judicial District Court of Dallas County, Texas and relator’s

supplemental petition for writ of mandamus in which she complains of the orders of the associate

judge of the 254th Judicial District Court of Dallas County, Texas. Because relator’s petition for

writ of mandamus and her supplemental petition for writ of mandamus involve the orders of two
separate trial courts, we sua sponte sever this cause into separate cause numbers, one as to each

trial court.

        Henceforth, relator’s petition for writ of mandamus with respect to the orders of the

associate judge of the 254th Judicial District Court shall bear the cause number 05-14-00841-CV

and the petition for writ of mandamus with respect to the orders of the trial judge of the 162nd

Judicial District Court shall bear the cause number 05-14-00846-CV. The Court ORDERS the

Clerk of the Court to file a duplicate copy of relator’s original petition for writ of mandamus and

a copy of this order in the file for cause number 05-14-00846-CV.

        The clerk shall treat the filing fee previously paid in cause number 05-14-00841-CV as

applicable only to cause number 05-14-00841-CV. Relator shall pay a new filing fee applicable

to cause number 05-14-00846-CV on or before July 7, 2014. We expressly caution relator that

failure to do so will result in the Court taking appropriate action, which will include dismissal

of the petition for writ of mandamus in cause number 05-14-00846-CV without further notice.

TEX. R. APP. P. 42.3(c).

                                                     /s/    ROBERT M. FILLMORE
                                                            JUSTICE